PER CURIAM:
The plaintiff’s drivers license was revoked by the Department of Public Safety after a hearing in which it was found that he had refused to submit to a chemical test following his arrest for driving under the influence of alcohol. The revocation of plaintiff’s license was upheld by the district court after a trial de novo. Plaintiff now takes this appeal, contending that under *467the facts he did not refuse to consent to the chemical test.
The facts stated by plaintiff are not supported by the record by reference thereto as required under Rule 75(p)(2)(2)(d), Utah R.Civ.P. The plaintiff has neither requested nor filed a transcript of the testimony under Rule 75(a). In such event, we presume the findings to have been supported by admissible, competent, substantial evidence.1
The judgment is affirmed without any award of costs on appeal.

. Sawyers v. Sawyers, Utah, 558 P.2d 607 (1976); State v. Hamilton, 18 Utah 2d 234, 419 P.2d 770 (1966).